WAYNE ZALLEN 

722 West Dutton Road 

Eagle Point, OR 97524 

(541) 821-4556 

 

 

July 1, 2018

 

 

Jonathan Bonnette, President

Grow Condos, Inc.

 

Re: Fee Agreement

 

Gentlemen,

 

Set forth below are the terms and conditions regarding compensation for services
to be provided during calendar year 2018, and the fee arrangement for services
to be provided by my firm to Grow Condos, Inc., its subsidiaries and affiliates
(collectively "GRWC") for periods after June 30, 2018, along with our agreement
regarding payment of fees for those services. The effective date of this
agreement is and shall be July 1, 2018. 

 

 

BASIC FEE ARRANGEMENT

 

For the twelve months beginning July 1, 2018, GRWC hereby agrees to pay Wayne
Zallen (“Zallen”) a fixed fee of Forty Thousand Dollars ($40,000) for the
services of Zallen in providing outside business management and consulting
services.  It is also understood and agreed that Mr. Zallen is providing and
intends to continue to provide services to other clients of his firm or to
otherwise be individually employed by another entity or entities and that Mr.
Zallen shall devote only so much time and effort as is reasonably necessary to
meet the needs of GRWC within his other time constraints.  

The basic free arrangement noted above of $40,000 shall be paid through Stock
Based Compensation, valued at $.08 per share, and equaling Five Hundred Thousand
(500,000) shares of Grow Condos, Inc. restricted "144" common stock.  The shares
are to be issued within 10 days of executing this agreement.  Half of the stock,
250,000 shares, vests immediately upon issuance, and the remainder stock,
250,000 shares, vests after 180 days from the effective date of this agreement.
 Any such shares of Stock will be issued to Wayne Zallen, or, upon request, his
designee.  

 

Because of the nature of the services to be provided is in the nature of a fee
retainer arrangement, it is understood and agreed that no detailed billing
statements with respect to the fixed monthly fee are required nor will they be
provided and Mr. Zallen and other firm personnel shall have no obligation and
shall not be required to account for their time. The firm will not provide GRWC
a monthly invoice for the monthly fixed fee.   

 

The above stated fees do not include expenses and GRWC agrees to timely pay any
authorized expenses separately billed to GRWC.   GRWC further agrees that Mr.
Zallen or the firm may also utilize other employees or subcontractors to perform
services for GRWC or in support of matters assigned by you to the firm, all
subject to the time limitations set forth above. To the extent a matter requires
or may require the expertise of a business services other than what Mr. Zallen
or other firm personnel can provide, GRWC agrees to separately engage and  

--------------------------------------------------------------------------------

1 | Page

--------------------------------------------------------------------------------



pay for such business services and expenses, and Mr. Zallen will provide
business oversight of said services within the parameters of this Fee Agreement
and all as directed by you.

 

Charges for expenses may and shall include, but not be limited to, expenditures
for office expenses, travel, business meals, mileage, and other expenses
incurred by us in the proper performance of consulting services for you. 

 

 

AVAILABILITY TO PROVIDE SERVICES; TERM

 

With regard to any matter that GRWC may wish to refer to the firm that is within
the capability and expertise of Mr. Zallen or other firm personnel to perform,
Mr. Zallen and the firm will make himself/itself reasonably available on a
priority/first call basis to respond to the needs of GRWC or to perform the
tasks requested in regard to providing outside business management services,
subject to the time limitations set forth above.  

 

The firm will perform general business management services for GRWC and, in the
case of specific matters identified by GRWC, only when reasonably requested to
do so either by you or by other employees or agents of GRWC acting under your
direction.  The scope of our responsibility for each such matter will be
specified by you; if no such specification is made, we will perform such
services as we believe appropriate for the particular matter, in the
circumstances of the request.  We will not be responsible for any specific
business management matters relating to GRWC unless they are covered by such a
request. 

 

If any of the above terms do not meet with your approval, please let me know
immediately, and I will review them with you.  If you agree with the foregoing,
please sign the duplicate original of this letter and return it to me at your
earliest convenience.

 

The term of this agreement shall be and is 12 months from the effective date of
July 1, 2018, and may be terminated during such initial term for any cause by
either party with thirty (30) days’ official notice.

 

Sincerely, 

/s/ Wayne Zallen 

 

 

Acknowledged and Agreed:

 

Grow Condos, Inc.

 

 

By: /s/ Jonathan Bonnette

     Jonathan Bonnette, President

 

 

Date signed: _August 6, 2018

--------------------------------------------------------------------------------

2 | Page

 